UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 14-7529


DWIGHT SPEARS,

                 Petitioner - Appellant,

          v.

WARDEN MANSUKHANI,

                 Respondent - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Rock Hill. R. Bryan Harwell, District Judge.
(0:14-cv-00281-RBH)


Submitted:   January 22, 2015              Decided:   January 27, 2015


Before SHEDD, KEENAN, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Dwight Lamar Spears, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Dwight     Spears,     a   federal      prisoner,   appeals       the

district     court’s   order     accepting    the   recommendation     of     the

magistrate judge and dismissing without prejudice his 28 U.S.C.

§ 2241 (2012) petition.        We have reviewed the record and find no

reversible    error.      Accordingly,       although   we   grant    leave    to

proceed in forma pauperis, we affirm for the reasons stated by

the district court.      Spears v. Mansukhani, No. 0:14-cv-00281-RBH

(D.S.C. Oct. 3, 2014).           We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials    before    this    court   and   argument   would   not    aid    the

decisional process.



                                                                      AFFIRMED




                                       2